Citation Nr: 1211117	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder or depression.

4.  Entitlement to service connection for drug sensitivity as secondary to fibromyalgia or an acquired psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Winston-Salem, North Carolina.

In August 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In December 2010, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder or depression, and for drug sensitivity secondary to fibromyalgia or an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's headache disorder preexisted service and was not aggravated in service, and no current headache disorder is otherwise shown to be etiologically related to service, to include radiogenic exposure.

2.  The Veteran is not shown by the most probative evidence of record to have a current fibromyalgia disorder.


CONCLUSIONS OF LAW

1.  Service connection for headaches is not warranted.  See 38 U.S.C.A. §§ 1112(c), 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309(d), 3.311 (2011).

2.  Service connection for fibromyalgia is not warranted.  See 38 U.S.C.A. §§ 1112(c), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309(d), 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for service connection for headaches and fibromyalgia, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated October 2007 fully satisfied the notice requirements of the VCAA with respect to the Veteran's claims.  The notice letter advised the Veteran what information or evidence was needed to support her claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

The October 2007 notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional outstanding treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.  In this regard, the Board notes that in December 2010, the Board remanded the Veteran's claim for further development, to include so that copies of all of the Veteran's relevant VA treatment records dated from January 2004 to present from the Jacksonville, North Carolina CBOC and the Fayetteville, North Carolina VA medical center could be associated with the claims file.  Pursuant to the Board's remand directive, all of these records have been associated with the claims file.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's claims were also remanded so that she could be provided with VA examinations relating to her claims.  Pursuant to the Board's remand directives, the Veteran was provided with a VA examinations relating to her headache and fibromyalgia claims in June 2011.  The VA examination reports reflect that the examiners reviewed the entire claims file, interviewed and examined the Veteran, and provided adequate reasoning for their conclusions.  They also reflect that they addressed all of the questions posed by the Board in its December 2010 remand.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives, and the June 2011 VA examination reports are sufficient upon which to base a decision with regard to the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

When a preexisting disease or injury is noted on the entrance examination report, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a) (2011).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran served on active duty from January 1987 to September 1988.  She claims that she experiences headaches as a result of service, to include as a result of exposure to ionizing radiation.

There are three ways to establish service connection for a condition claimed to be attributable ionizing radiation exposure.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. §§ 3.309(d), 3.311 (2010).

First, VA has identified certain diseases in 38 C.F.R. § 3.309(d)(2) that are presumed to be the result of radiation exposure with regard to certain "radiation-exposed veterans" defined in paragraph (d)(3) of the regulation.  See also 38 U.S.C.A. § 1112(c) (West 2002).  The Board acknowledges that the Veteran's DD Form 214 reflects that her military occupational specialty was that of a nuclear bomb technician, and that a DD Form 1141 reflects that she was exposed to 0.046 rem of ionizing radiation while serving on a naval base in Sigonella, Italy.  The Board notes, however, that her service in Italy does not meet the definition of a "radiation exposed veteran" for purposes of the presumptive service connection provisions of 38 C.F.R. § 3.309(d).  Furthermore, the Board notes that headaches and migraines are not listed among the diseases for which presumptive service connection may be granted under 38 C.F.R. § 3.309(d)(2) even if she did constitute a "radiation exposed veteran" for purposes of the regulation.

Second, when a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1) (2010).  Specifically, VA must request certain radiation dose information and then refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(a)(2) and (b)(1) (2010).  

"38 C.F.R. § 3.311(b) does not provide presumptive service connection for 'radiogenic diseases.'  Rather, it outlines a procedure to be followed in adjudicating a claim for service connection for such diseases."  Ramey v. Brown, 9 Vet. App. 40, 45 (1996), affirmed sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

The Board notes that headaches and migraines are not among the list of the radiogenic diseases identified in 38 C.F.R. § 3.311(b)(2), and there is no competent evidence otherwise suggesting that her claimed disabilities constitute radiogenic diseases.  Therefore, the Board finds that the development procedures set forth in 38 C.F.R. § 3.311 are not applicable.  See Ramey, supra.

If a disease may not be service-connected under the presumptive provisions of 38 C.F.R. § 3.309 or under the procedures set forth in § 3.311, a veteran is not foreclosed from proving direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Board will now address whether the Veteran has headaches that are related to service on a direct basis.  See Combee, supra.

Private treatment records dated from December 2002 to July 2007 reflect complaints and diagnoses of headaches and migraines during the period on appeal.  See Private Treatment Records, December 2002 (complained of migraine headaches with vision changes), January 2003 (diagnosed migraines), February 2007 (history of migraines for 10 years), April 2007 (notes history of bad migraines), July 2007 (complained of migraine headaches every three months; diagnosed headaches).  Similarly, VA treatment records dated from May 2003 to September 2006 reflect that the Veteran reported experiencing severe headaches and migraines.  See also VA Treatment Record, November 2005.  Clearly, therefore, the Veteran has a current headache disorder.

The Board will now address whether the Veteran's headache disorder was incurred in or aggravated by service.

With regard to the Veteran's service treatment records, a January 1987 report of medical history reflects that the Veteran reported a history of frequent headaches as well as frequent colds, and the physician noted a history of frequent headaches associated with frequent colds and self-diagnosed sinusitis.  A March 1987 service treatment record reflects that the Veteran complained of a sore throat and headache for five days and was diagnosed with an upper respiratory infection. A June 1987 service treatment record reflects that she complained of photophobia, and a diagnosis of mild conjuctival irritation was recorded.  An August 1988 separation report of medical history reflects that the Veteran reported experiencing frequent or severe headaches, and chronic or frequent colds, and that the physician noted that the Veteran experiences headaches when she has a cold.

Post-service, the first medical record of complaint is a June 1994 general VA examination report that reflects that the Veteran complained of migraine headaches, which the examiner noted "did not occur while in the military as far as I could tell."  A diagnosis of a history of atypical migraine encephalalgia was recorded.

A July 1997 VA examination report reflects that the Veteran complained of frequent headaches twice per week lasting up to 1 1/2 days, which she reported began three years prior.  The examiner noted that the Veteran's service treatment records reflect a history of headaches associated with sinus troubles.  The examiner further noted that the Veteran reported that most of the time her headaches occurred with stress.  A diagnosis of stress-induced migraine headaches, rule-out space occupying lesion of the brain was recorded.

As noted above, private treatment records dated from December 2002 to July 2007, and VA treatment records dated from May 2003 to September 2006, reflect complaints and diagnoses of headaches and migraines.  As shown above, however, none of these records include any etiological opinions relating the Veteran's headaches to service.  Rather, an April 2006 VA treatment record notes a history of migraines "related to food reaction."

A June 2011 VA examination report reflects that the Veteran reported a history of headaches since she was 16 years old that worsened in service.  She reported experiencing three headaches per month lasting one to three days, with associated symptoms of light sensitivity, noise sensitivity, nausea, and vomiting.  She also reported different type of headaches relating to tension.  Physical examination revealed a normal fundoscopic examination, all cranial nerves were intact, cerebellar exam was normal, no evidence of chorea, no carotid bruits were present, cranial nerves were normal, and motor, sensory, and cerebellar functions were intact.  It was noted that 1997 and 2000 MRIs were reviewed and normal.  A diagnosis of mixed vascular and muscle contraction headaches was recorded.  The examiner opined that the Veteran's condition preexisted service as she herself related to the examiner that they began when she was 16 years old, and because in service she reported on her January 1987 enlistment report of medical history that she had experienced frequent headaches prior to service.  The examiner further opined that the Veteran's headaches were not aggravated by service because her service treatment records reflected no treatment or complaints of headaches except for one March 1987 record that reflects that she had headaches relating to an upper respiratory infection.  The examiner further noted that the Veteran did not report experiencing headaches on a subsequent September 1987 report of medical history, and that an August 1988 report of medical history noted that the Veteran had a history of headaches similar to that reported upon enlistment in January 1987 (i.e., that they were associated with frequent colds).

In light of the above, although the notations on the January 1987 enlistment report may not constitute a condition that was noted on entry for 38 U.S.C.A. § 1111 purposes, the Board finds that there is clear and unmistakable evidence sufficient to rebut the presumption of soundness in this case.  The Board acknowledges that the notations of frequent headaches associated with colds on the Veteran's January 1987 enlistment report of medical history were based on a self-report by the Veteran, and the Board has considered holdings of the Court indicating that a mere self-report of symptoms prior to service does not necessarily constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Board finds, however, that this particular case is distinguishable because headaches are among the types of conditions that lend themselves particularly well to lay observation.  See, e.g., McCartt v. West, 12 Vet. App. 164 (1999) (skin disorders capable of lay observation).  The Board further notes that there is no medical evidence of record that contradicts the Veteran's own reported history to clinicians documented in the above noted medical records or the opinion of the June 2011 VA examiner.  The Board adds that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

Similarly, the Board further finds that there is clear and unmistakable evidence that the Veteran's headaches were not aggravated by service.  As noted by the June 2011 VA examiner, there is only one March 1987 service treatment record (despite there being several service treatment records in the claims file relating to several other maladies) reflecting a complaint of headaches in service, which headaches in that particular instance were noted as relating specifically to a present upper respiratory infection.  Also, as noted by the June 2011 VA examiner, the Veteran did not report experiencing headaches on a subsequent September 1987 report of medical history, and an August 1988 report of medical history noted that the Veteran had a history of headaches similar to that reported upon enlistment in January 1987 (i.e., that they were associated with frequent colds, and no worsening of symptoms was noted).  While the Board acknowledges that the Veteran complained once of experiencing headaches during service and on occasion several years post service as noted above, the Board notes that temporary or intermittent flare-ups of a preexisting condition are not sufficient to show a permanent increase in disability for section 1153 purposes.  See Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board has also considered the Veteran's lay assertions, including that she has a headache disorder that was caused by radiogenic exposure.  See, e.g., November 2007.  Certainly, the Veteran is competent to report sensory or observed symptoms such as feeling pain in her head, and her statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board has taken into serious regard the fact that the Veteran has documented radiation exposure per a DD Form 1141 in the claims file.  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, to the extent that the Veteran asserts that her headaches were caused by radiogenic exposure, the Board finds that the Veteran, as a lay person, has not been shown to be competent to render medical conclusions, particularly on such a complex medical matter as linking a headache condition to radiogenic exposure.  Moreover, the Board notes that while the Veteran asserts herein that she has a headache disorder as a result of radiogenic exposure, she had reported to several clinicians a different story, i.e., that she has experienced headaches since prior to service.  Given the Veteran's lack of demonstrated medical expertise, and given the inconsistencies in her statements, the Board finds her opinions as to etiology to be not credible or competent and far less probative than the findings of the competent June 2011 VA examiner discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994).

For these reasons, the Board concludes that there is clear and unmistakable evidence that the Veteran's headache disorder preexisted service and was not aggravated in service, and, therefore, the claim must be denied.  The doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b).

B.  Fibromyalgia

The Veteran claims that she has fibromyalgia as a result of service, to include as a result of exposure to ionizing radiation.

As an initial matter, as noted above, the Veteran does not constitute a "radiation exposed veteran" for purposes of 38 C.F.R. § 3.309(d), and fibromyalgia is not one of the diseases for which presumptive service connection may be granted under that regulation.

Also, the Board notes that fibromyalgia does not constitute one of the "radiogenic diseases" defined in 38 C.F.R. § 3.311 and, therefore, the Board finds that those development procedures do not apply.

As noted above, however, the Veteran is not precluded from proving direct service connection.  See Combee, supra.

As an initial matter, the Board notes that there is no medical evidence of any diagnosed fibromyalgia in the claims file during the period on appeal (or within one year priorto).

The Veteran was provided with a June 2011 VA examination relating to her claim.  The examiner noted that the Veteran's service treatment records were negative for any diagnosed fibromyalgia, although the examiner nevertheless noted the Veteran's in-service complaints and treatment for rib pain in September 1987, right knee problems in July 1987, costochondrial separation in September 1987, right rib pain in December 1987, a negative separation physical in August 1988, and left ankle tendonitis in April 1991.  The Veteran reported that her fibromyalgia began in service when she was treated for her rib problems.  She also attributed a subsequent history since around 1992 or 1993 of right wrist problems (see VA treatment records and Service Notice of Eligibility for Disability, August 1993), neck pain (see private treatment records, October 2001 and February 2007), leg and foot pain (see VA treatment records, May and August 2005), and ankle pain (see VA treatment record, May 2006; private treatment record, April 2007) to fibromyalgia.  She reported experiencing symptoms of unexplained fatigue, sleep disturbances, paresthesias, headaches, diarrhea, constipation, abdominal cramps, abdominal bloating, depression, anxiety, dysuria, frequency, difficulty concentrating, and musculoskeletal symptoms of stiffness, achiness, and arthralgia, particularly in her neck and feet.  The examiner noted that the Veteran was diagnosed (once) with fibromyalgia in 2004 (see VA Treatment Record, June 2004).  Physical examination revealed trigger point tenderness in the bilateral posterior cervical region, bilateral thighs, and dorsal surface of the bilateral feet.  The examiner opined that the Veteran did not meet the diagnostic criteria for fibromyalgia because she did not have 11 of the 18 trigger points.

The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As shown above, there is no medical evidence of any current fibromyalgia disability (despite there being several VA treatment records). Without a current diagnosis of fibromyalgia, the Board finds there may be no service connection for the claimed disability.  See id.

The Board acknowledges the Veteran's reports of having fibromyalgia since service.  The Board notes, however, that while the Veteran may be competent to report symptoms capable of lay observation such as experiencing pain, she is not, however, competent to diagnose fibromyalgia, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has considered that VA treatment records reflect notations of right upper quadrant pain due to GERD in January 2006, Achilles tendonitis and degenerative joint disease of the ankle in May 2006, and that the Veteran complained of chronic pain for years all over her body in September 2006, and private treatment records reflect complaints of low back pain in May 2007, a diagnosed left ankle sprain in April 2007, and cervical DJD in February 2007.  As shown above, however, there is no diagnosis of fibromyalgia in any of these treatment records, which were reviewed by the VA examiner in arriving at his opinion that the Veteran does not meet the diagnostic criteria for fibromyalgia.  The Board further adds that there is no competent medical opinion of record that contradicts the opinion of the VA examiner.

In light of the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for fibromyalgia.  There is not an approximate balance of evidence; the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for headache is denied.

Entitlement to service connection for fibromyalgia is denied.


REMAND

The Veteran claims that she has an acquired psychiatric disorder, to include bipolar disorder or depression, that is related to service, to include as due to in-service radiation exposure.

By way of background, shortly after service but beyond the one-year presumptive period for service connection, the Board notes that private treatment records dated March 1994 to June 1994, and several reservist treatment records dated from April 1994 to August 1994, reflect that the Veteran was diagnosed with, among other things, depression and anxiety, and that she had reported suicidal thoughts.  See, e.g., Private Treatment records, Anchor Family Health Center, March 29, 1994,  Rohlf Memorial Clinic, June 1994; Service (reservist) Treatment Records, April 1994, August 1994.  Effective August 1994, the Veteran was found to be not qualified for reservist duty due to, among other things, diagnosed major depression, and she was discharged from service in the naval reserves.  More recently, a September 2006 VA treatment record reflects a diagnosis of bipolar disorder not otherwise specified.  

In December 2010, the Board remanded the Veteran's claim so that the Veteran could be afforded a VA examination relating to her claim.  Pursuant to the Board's remand directive, the Veteran was provided with a VA examination in May 2011.  In short, the examiner recorded diagnoses of major depressive disorder and trichotillamania and opined that the Veteran's mental health conditions preexisted service.  No opinion was provided, however, as to whether the Veteran's mental health conditions were aggravated by service beyond the natural progression of the disease.  Based thereon, the Board finds that a remand is necessary to obtain an addendum VA medical opinion for clarification as to aggravation.

As a final matter, as the Veteran's claim for service connection for drug sensitivity as secondary to an acquired psychiatric disorder is inextricably intertwined with her claim for an acquired psychiatric disorder being remanded herein, the Board will again defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Ask the same examiner who performed the May 2011 VA examination (mental disorders) to review the entire claims file and provide an opinion clarifying whether each mental health disorder diagnosed on examination (1) was caused by or is otherwise directly related to service, to include in-service radiation exposure, 
(2) whether, in the alternative, each disorder is found to preexist service, and (3) as to each disorder found to preexist service, whether it was aggravated by service beyond its natural progression.  The examiner should provide a complete rationale for any opinions provided.

2.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If her claims remain denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


